Citation Nr: 0931027	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-06 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a child of the Veteran for the 
purpose of establishing basic legal entitlement to VA 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant/ claimant is alleging that he is the child of 
the Veteran who had regular Philippine Army service from 
September 1941 to April 1942 and from June 1945 to November 
1945.  The Veteran died in July 1985.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2006 decisional letter of the Manila RO.  In June 
2008, the appellant submitted additional argument with a 
waiver of RO initial consideration of such evidence.  

March 2007 statements from the appellant contain conflicting 
information regarding whether he wanted to appear at a 
hearing before the Board.  In June 2009, the Board sent him a 
letter asking him to clarify whether he wished to attend a 
hearing.  In a July 2009 response, the appellant stated he 
did not wish to appear at a hearing.


FINDINGS OF FACT

1. The appellant was born in January 1960 and attained the 
age of 18 in January 1978.

2. It is not shown that the appellant was permanently 
incapable of self-support by reason of physical or mental 
defect upon attaining the age of 18 years.


CONCLUSION OF LAW

The appellant is not a child of the Veteran and is not 
entitled to VA benefits on account of his service.  
38 U.S.C.A. §§ 101(4), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.57, 3.102, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The record reflects the appellant did not receive notice that 
sufficiently informed him of what was required to 
substantiate his claim for benefits as a child of the 
Veteran.  In Shinseki v. Sanders, 129 S. Ct. 1696, 556 U.S. 
____ (2009), the Supreme Court reversed the case of Sanders 
v. Nicholson, 487 F.3d 881 (2007), which had held that any 
error in VCAA notice should be presumed prejudicial and that 
VA must always bear the burden of proving that such an error 
did not cause harm.  In reversing Sanders, the Supreme Court 
in essence held that - except for cases in which VA has 
failed to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Supreme Court also stated that it would not decide the 
lawfulness of the Court's adopted prejudicial error analysis 
that some notice errors have the natural effect of producing 
prejudice.  Id. at 1706-07; see Mayfield v. Nicholson, 19 
Vet. App. 103, 121-22 (2005) (finding that a failure to 
notify a claimant of what was necessary to substantiate a 
claim for benefits had the "natural effect" of producing 
prejudice and that in such a situation, it was VA's burden to 
demonstrate a lack of prejudice), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006) (adopting the prejudicial error analysis 
framework of Mayfield). 

While the notice provided failed to inform the appellant of 
what was required to substantiate his claim and, thus, had 
the natural effect of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate the claim.  See Mayfield, 19 Vet. App. at 
121.  A July 2006 letter informed the appellant that VA death 
benefits could be granted to certain helpless children of a 
Veteran.  This letter did not explain what was required to 
prove that someone is a helpless child.  However, the August 
2006 decisional letter informed him that a helpless child is 
someone who prior to age 18 became permanently incapable of 
self-support due to physical or mental defect.  Additionally, 
the February 2007 statement of the case (SOC) informed him of 
the criteria that describe what is required to show that a 
claimant was incapable of self support at the date of 
attaining the age of 18.  Hence, the Board finds that a 
reasonable person could be expected to know from the 
information provided by these documents what was needed to 
substantiate the claim. 

Records pertinent to resolving this appeal have been secured.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

VA law provides that the term child of the Veteran means an 
unmarried person who is a legitimate child, a legally adopted 
child, a stepchild who was a member of the Veteran's 
household at the time of his death, or an illegitimate child, 
if acknowledged as such by the father (i.e., the Veteran); 
and is under the age of 18 years; or before reaching the age 
of 18 years, became permanently incapable of self-support; or 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23) 
is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.  

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for the rating agency to determine 
based on competent evidence of record in each individual 
case.  Rating criteria applicable to disabled Veterans are 
not considered controlling.  Principal factors for 
consideration are: 

1) Evidence that a claimant is earning his own support 
is prima facie evidence that he is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child, by his own 
efforts, is provided with sufficient income for his 
reasonable support; 

2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held 
at a later date even though there may have been a 
short intervening period or periods when his condition 
was such that he was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening 
diseases or injuries that could be considered major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should 
not be considered as rebutting permanent incapability 
of self-support otherwise established; 

3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, 
the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases it 
should be considered whether the daily activities of 
the child in the home and community are equivalent to 
the activities of employment of any nature within the 
physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, 
unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work 
or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.  

38 C.F.R. § 3.356(b).
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
reasonable doubt is to be resolved in the claimant's favor 
and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record shows the appellant was born in January 1960; he 
is currently 49 years old and, thus, is not under age 18, or 
under age 23 and attending school.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57.  The appellant appears to be alleging that 
he is a helpless child; however, a preponderance of the 
evidence is against such a finding.   

As noted, the analysis of whether a claimant is permanently 
incapable of self-support is based on the individual's 
condition at the time of his 18th birthday.  See Dobson v. 
Brown, 4 Vet. App. 443 (1993).  There is no evidence of 
record indicating the appellant was permanently incapable of 
self-support upon reaching the age of 18.  

The record contains a January 2007 lay witness statement from 
A. C., a friend of the deceased Veteran.  This statement 
reports that he served in the military with the Veteran and 
knew the appellant was his son and that he "could not even 
support himself because of his mentally defect but sometimes 
he could relate but absent minded."  While this statement 
indicates the appellant has been unable to support himself 
because of a mental problem, it does not state that he was 
incapable of doing so when he attained the age of 18.  
Additionally, it does not indicate the appellant was 
permanently incapable of self support at that time.  The lay 
witness did not provide any support for the statement that 
the appellant had a mental defect or that he could not 
support himself.  While the Board is aware that there may be 
obvious mental defects that are capable of lay observation, 
whether someone has a mental defect that renders such person 
permanently incapable is a complex medical question requiring 
medical expertise/evaluation.  See Cumby v. West, 12 Vet. 
App. 363, 365 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

There is no other evidence of record supporting that the 
appellant has ever had a mental defect.  The appellant 
alleges that a hernia causes him to be incapable of self-
support; he has not asserted that a mental defect has 
affected his ability to support himself.  A July 2008 lay 
statement from R. N., a childhood friend of the appellant, 
who presumably would have known him when he turned 18, 
discusses the appellant's physical problems and does not 
state that he has ever had any mental problems.  Hence, a 
preponderance of the evidence of record is against a finding 
that the appellant has a mental defect that caused him to be 
permanently incapable of self-support when he attained the 
age of 18.  

The evidence of record also does not show that a physical 
defect caused the Veteran to be incapable of self support at 
the time he attained the age of 18.  As noted, he alleges 
that a hernia causes him to be unable to support himself and 
his family.  A June 2008 medical certificate states the 
appellant had received treatment for a hernia.  The July 2008 
lay witness statement from R. N. reports that he had hired 
the appellant to work for him in 2006 and that he was a slow 
worker and had to hold his stomach because of the pain from 
his hernia.  This evidence addresses whether the appellant is 
currently capable of self-support, not whether he was 
incapable of self-support when he attained the age of 18; 
hence, it does not support his claim.  

Additionally, a September 2007 statement from the appellant 
indicates he had been working as a pedi cab driver (which 
incidentally would appear to be inconsistent with a totally 
disabling hernia disability); however, the salary from this 
job and his wife's job in a restaurant were insufficient to 
send his children to school.  Notably, the question central 
to whether a claimant can be recognized as a child of the 
Veteran is not whether he is capable of supporting a family, 
but rather whether he is capable of supporting himself.  
Furthermore, this evidence does not support the appellant's 
claim as it relates to his current situation and does not 
address his capability of self-support when he attained the 
age of 18.

As a preponderance of the evidence is against a finding that 
the appellant was permanently incapable of self-support at 
the date he attained the age of 18, the benefit of the doubt 
rule does not apply and the claim must be denied.


ORDER

The claim for recognition of the appellant as a child of the 
Veteran for VA benefits purposes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


